Case 7:19-cv-03850-VB Document 75 Filed 12/10/20 Page 1 of 2

 

UNITED STATES DISTRICT COURT ‘enc SDNY (|
SOUTHERN DISTRICT OF NEW YORK ll sOCUMENT (
Tonnamo aman nnnaaca mes arancnca memes soe x ELECTRONICALLY £.L50 1

PERRY CUTTINO, ; ,
Plaintiff,
Vv.

 

 

 

 

 

 

 

DUTCHESS COUNTY COMMUNITY
COLLEGE ASSOCIATION, INC.;
DUTCHESS COUNTY COMMUNITY
COLLEGE; PAMELA EDINGTON;
BRIDGETTE ANDERSON; DUTCHESS
COUNTY, NEW YORK; and JOHN DOES I-
10,

ORDER

19 CV 3850 (VB)

Defendants.
nt tt tl -xX

 

 

As discussed at a status conference held today in this matter and attended by counsel for
all parties, it is hereby ORDERED:

1, All discovery shall be completed by March 10, 2021.

2, Defendants’ request for a pre-motion summary judgment conference is DENIED
without prejudice. Defendants shall file any request for a pre-motion summary judgment
conference, in accordance with the Court’s individual practices, by March 5, 2021.

3. Plaintiff shall respond to any request for a pre-motion summary judgment
conference, in accordance with the Court’s individual practices, by March 12, 2021.

4. A status conference is scheduled for March 19, 2021, at 3:00 p.m. At the time of
the scheduled conference the parties shall use the following information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662;

Access Code: 1703567.
Case 7:19-cv-03850-VB Document 75 Filed 12/10/20 Page 2 of 2

5. No extensions of any of deadlines set forth herein shall be granted.

Dated: December 10, 2020
White Plains, NY

SO ORDERED:

Vill

Vincent L. Briccetti
United States District Judge

 
